Exhibit 10.4

FOURTH AMENDED, RESTATED

AND CONSOLIDATED PLEDGE AGREEMENT

THIS FOURTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT (this
“Agreement”) is made on August 22, 2011, by and among MASTEC, INC., a Florida
corporation (“MasTec” and a “Pledgor”), MASTEC NORTH AMERICA, INC., a Florida
corporation (“MasTec North America” and a “Pledgor”), THREE PHASE ACQUISITION
CORP., a New Hampshire corporation (“Three Phase Acquisition” and a “Pledgor”),
EC SOURCE SERVICES, LLC, a Florida limited liability company (“EC Source” and a
“Pledgor”), PRECISION ACQUISITION, LLC, a Wisconsin limited liability company
(“Precision” and a “Pledgor”), NSORO MASTEC, LLC, a Florida limited liability
company (“Nsoro” and a “Pledgor”), EACH OTHER PERSON THAT SHALL BECOME A PARTY
HERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a “Pledgor” and together
with MasTec, MasTec North America, Three Phase Acquisition, EC Source, Precision
and Nsoro, collectively, the “Pledgors”), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent (together with its successors in
such capacity, “Agent”) for the Secured Parties (as defined in the Credit
Agreement (as defined below)).

WHEREAS, MasTec, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Fleet Capital Corporation (“Fleet”), as administrative
agent, entered into that certain Revolving Credit and Security Agreement dated
as of January 22, 2002 (the “Original Agreement”), pursuant to which such
lenders made a revolving credit facility with a letter of credit subfacility
available to MasTec and such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, MasTec, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Agent entered into that certain Amended and Restated
Loan and Security Agreement dated as of May 10, 2005 (the “First Amended and
Restated Agreement”), pursuant to which such lenders agreed to amend and restate
the Original Agreement and continue the availability of the revolving credit
facility and the letter of credit subfacility to MasTec and such Affiliates;

WHEREAS, MasTec, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Agent entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of July 29, 2008 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Agreement”), pursuant to which such lenders agreed to amend and restate the
First Amended and Restated Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to MasTec and
such Affiliates;

WHEREAS, the obligations under the Existing Agreement are secured, in part, by
that certain Third Amended, Restated and Consolidated Pledge Agreement dated as
of July 29, 2008 in favor of Agent (as at any time amended, restated, modified
or otherwise supplemented prior to the date hereof, the “Existing Pledge
Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MasTec, certain
Subsidiaries of MasTec party thereto (each a “Designated Borrower” and, together
with MasTec, collectively, the “Borrowers” and, individually, a “Borrower”),
Agent, Bank of America, N.A., as Swing Line Lender and L/C Issuer, and the
lenders now or hereafter party thereto (the “Lenders”), the Existing Agreement
will be further amended and restated;

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by Agent and
the Lenders is the obligation of the Grantors to enter into this Agreement, and
the Secured Parties are unwilling to extend and maintain the credit facilities
provided under the Loan Documents unless the Grantors enter into this Agreement;
and

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements;

NOW THEREFORE, in order to induce (a) Agent and the Lenders to amend and restate
the Existing Agreement and (b) the Secured Parties to from time to time make and
maintain extensions of credit under the Credit Agreement and under the Secured
Cash Management Agreements and Secured Hedge Agreements, the parties hereto
agree that the Existing Pledge Agreement is hereby amended and restated in this
Agreement, with the effect that the Existing Pledge Agreement as so amended and
restated is hereby continued into this Agreement, and this Agreement shall
constitute neither a release nor novation of any lien or security interest
arising under the Existing Pledge Agreement nor a refinancing of any
indebtedness or obligations arising thereunder or under the Existing Agreement
or related documents, but rather the liens and security interests in effect
under the Existing Pledge Agreement shall continue in effect on the terms
hereof, as follows:

1. Definitions. Capitalized terms used herein, unless otherwise defined, shall
have the meanings ascribed to them in the Credit Agreement. As used herein, the
following terms shall have the following meanings:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto reasonably
satisfactory to Agent and the L/C Issuer shall have been made).

“Pledged Collateral” shall have the meaning ascribed to it in Section 2 hereof.

“Pledged Interests” shall have the meaning ascribed to it in Section 2 hereof.

 

2



--------------------------------------------------------------------------------

“Pledged Subsidiaries” shall have the meaning ascribed to it in Section 2
hereof.

“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under the Credit Agreement and
each of the other Loan Documents (including this Agreement) to which it is now
or hereafter becomes a party, and (ii) any Secured Cash Management Agreements
and Secured Hedge Agreements to which any Loan Party is now or hereafter becomes
a party, and (b) as to each Subsidiary Guarantor, the payment and performance of
its obligations and liabilities (whether now existing or hereafter arising)
(i) under the Subsidiary Guaranty and each of the other Loan Documents
(including this Agreement) to which it is now or hereafter becomes a party, and
(ii) any Secured Cash Management Agreements and Secured Hedge Agreements to
which it is now or hereafter becomes a party.

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

2. Pledge; Agent’s Duties.

(a) As collateral security for the payment and performance by each Pledgor of
its now or hereafter existing Secured Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the benefit of
the Secured Parties a first priority security interest in all of the following
items of property in which it now has or may at any time hereafter acquire an
interest or the power to transfer rights therein, and wheresoever located
(collectively, the “Pledged Collateral”):

(i) all Equity Interests in all of its Subsidiaries (other than PPMASI, LLC and
DirectStar TV, LLC) (limited, in the case of each entity that is a CFC (which
shall include for all purposes under this Agreement any Domestic Subsidiary
substantially all of the assets of which consist of Equity Interests in one or
more entities that are CFCs), to a pledge of 65% of the Voting Equity Interests
of each such first-tier Foreign Subsidiary to the extent the pledge of any
greater percentage would result in adverse tax consequences to MasTec), in each
case, whether now existing or hereafter created or acquired (collectively, the
“Pledged Interests”), including the Pledged Interests more particularly
described on Annex A (such Subsidiaries, together with all other Subsidiaries
whose Equity Interests may be required to be subject to this Agreement from time
to time, are referred to collectively as the “Pledged Subsidiaries”);

(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;

(iii) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to Agent in substitution for or as an addition
to any of the foregoing;

 

3



--------------------------------------------------------------------------------

(iv) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v) all proceeds of any of the foregoing.

(b) Agent shall have no duty with respect to any of the Pledged Collateral other
than the duty to use reasonable care in the safe custody of any tangible items
of the Pledged Collateral in its possession. Without limiting the generality of
the foregoing, Agent shall be under no obligation to sell any of the Pledged
Collateral or otherwise to take any steps necessary to preserve the value of any
of the Pledged Collateral or to preserve rights in the Pledged Collateral
against any other Persons, but may do so at its option, and all expenses
incurred in connection therewith shall be for the sole account of Pledgors.

(c) Each Pledgor hereby ratifies, reaffirms and renews and continues its prior
pledge and grant of a security interest in favor of Agent, for the benefit of
the Secured Parties, in all of such Pledgor’s respective portion of the Pledged
Collateral described in the Existing Pledge Agreement.

3. Voting Rights. During the term of this Agreement, and so long as no Event of
Default shall exist, each Pledgor shall have the right to vote all or any
portion of the Equity Interests owned by such Pledgor on all corporate questions
and exercise any and all voting and other consensual rights pertaining to its
respective portion of the Pledged Collateral or any part thereof, in each case
for all purposes not inconsistent with the terms of this Agreement or any of the
other Loan Documents. Agent shall execute and deliver or cause to be executed
and delivered to Pledgors proxies with respect to the Pledged Collateral for the
purpose of enabling Pledgors to exercise the voting and other rights which they
are entitled to exercise pursuant to this Section 3 and to receive the
dividends, distributions or interest payments which it is authorized to receive
and retain pursuant to Section 4 below. Upon the occurrence and during the
continuance of an Event of Default and Agent’s election to exercise its rights
and remedies hereunder with respect to the Pledged Collateral in consequence
thereof, all rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to this
Section 3 shall cease, and all such rights shall thereupon become vested in
Agent, for the benefit of the Secured Parties, who shall thereupon have the sole
right to exercise such voting and other consensual rights, and any and all
proxies theretofore executed by Agent shall terminate and thereafter be null and
void and of no effect whatsoever.

4. Collection of Dividend Payments. During the term of this Agreement, and so
long as there shall not occur or exist any Event of Default, each Pledgor shall
have the right to receive and retain any and all dividends and other
distributions payable by any Pledged Subsidiary to such Pledgor on account of
any of the Pledged Collateral except as otherwise provided in the Loan
Documents. Upon the occurrence and during the continuation of any Event of
Default, all dividends and other distributions payable by any Pledged Subsidiary
on account of any of the Pledged Collateral shall be paid to Agent and any such
sum received by any Pledgor shall be deemed to be held by such Pledgor in trust
for the benefit of Agent and shall be forthwith turned over to Agent for
application by Agent to the Secured Obligations in such order of application as
is specified in the Credit Agreement.

 

4



--------------------------------------------------------------------------------

5. Representations and Warranties of Pledgors. Each Pledgor represents and
warrants to Agent as follows (which representations and warranties shall be
deemed continuing): (a) such Pledgor is the legal and beneficial owner of its
respective portion of the Pledged Collateral indicated on Annex A; (b) all of
the Equity Interests have been duly and validly issued, are fully paid and
nonassessable, and are owned by Pledgors free of any Liens except for Liens
permitted under Section 7.01 of the Credit Agreement (“Permitted Liens”);
(c) all of the Pledged Interests constitute (i) 65% of the issued and
outstanding Voting Equity Interests (or if any Pledgor shall own less than 65%
of such Voting Equity Interests, then 100% of the Voting Equity Interests owned
by such Pledgor) and 100% of the other issued and outstanding Equity Interests
of each CFC constituting a Pledged Subsidiary and (ii) all of the issued and
outstanding Equity Interests of all Domestic Subsidiaries other than CFCs
constituting Pledged Subsidiaries; (d) except for those restrictions contained
in the Loan Documents, there are no contractual or charter restrictions upon the
voting rights or upon the transfer of any of the Pledged Collateral; (e) such
Pledgor has the right to vote, pledge and grant a security interest in or
otherwise transfer the Pledged Collateral without the consent of any other party
and free of any Liens other than Permitted Liens and applicable restrictions
imposed by any Governmental Authority, and without any restriction under the
organizational documents of any Pledgor or any Pledged Subsidiary (including the
articles of incorporation or organization or the by-laws or operating agreement
of any Pledgor or any Pledged Subsidiary) or any agreement among any Pledgor’s
or any Pledged Subsidiary’s shareholders or members; (f) this Agreement has been
duly authorized, executed and delivered by such Pledgor and constitutes a legal,
valid and binding obligation of such Pledgor, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights; (g) the execution, delivery and
performance by such Pledgor of this Agreement and the exercise by Agent of its
rights and remedies hereunder do not and will not result in the violation of
(i) the articles of incorporation or organization or by-laws or operating
agreement of any Pledgor, or (ii) any material agreement, indenture, instrument
or applicable law by which any Pledgor or any Pledged Subsidiary is bound or to
which any Pledgor or any Pledged Subsidiary is subject (except such Pledgor
makes no representation or warranty about Agent’s prospective compliance with
any federal or state laws or regulations governing the sale or exchange of
securities), except in the case of clause (ii) to the extent that could not
reasonably be expected to have a Material Adverse Effect; (h) no consent,
filing, approval, registration or recording is required (x) for the pledge by
such Pledgor of the Pledged Collateral pursuant to this Agreement or (y) to
perfect the Lien created by this Agreement, except in each case for consents,
filings, approvals, registrations or recordings which (A) have been duly
obtained, taken, given or made and are in full force and effect or (B) the
filing of the Uniform Commercial Code financing statements; (i) none of the
Pledged Collateral is held or maintained in the form of a securities entitlement
or credited to any securities account; (j) none of the Pledged Collateral
constituting membership interests in a limited liability company is, nor has the
relevant Pledged Subsidiary elected to designate any of the Pledged Collateral
as, a “security” under (and as defined in) Article 8 of the Uniform Commercial
Code (the “UCC”); and (k) unless a power is delivered in connection therewith,
none of the Pledged Collateral is evidenced by a certificate or other writing.

 

5



--------------------------------------------------------------------------------

6. Affirmative Covenants of Pledgors. Until the Facility Termination Date, each
Pledgor covenants that it will: (a) warrant and defend at its own expense
Agent’s right, title, and security interest in and to the Pledged Collateral
against the claims of any Person; (b) promptly deliver to Agent all written
notices with respect to the Pledged Collateral, and will promptly give written
notice to Agent of any other notices received by such Pledgor with respect to
the Pledged Collateral; (c) if any of the Pledged Collateral constituting
membership interests in a limited liability company is hereafter designated by
the relevant Pledged Subsidiary as a “security” under (and as defined in)
Article 8 of the UCC, cause such Pledged Collateral to be certificated; and
(d) if at any time hereafter any of the Pledged Collateral that is not currently
certificated becomes certificated, deliver all certificates or other documents
evidencing or representing the Pledged Collateral to Agent, accompanied by
powers, all in form and substance reasonably satisfactory to Agent.

7. Negative Covenants of Pledgors. Except as expressly permitted under the
Credit Agreement and the other Loan Documents, until the Facility Termination
Date, each Pledgor covenants that it will not, without the prior written consent
of Agent, (a) sell, convey or otherwise dispose of any of the Pledged Collateral
or any interest therein; (b) incur or permit to be incurred any Lien whatsoever
upon or with respect to any of the Pledged Collateral or the proceeds thereof,
other than the security interest created hereby and Permitted Liens; (c) consent
to the issuance by any Pledged Subsidiary of any new Equity Interests of such
Pledged Subsidiary; (d) consent to any merger or other consolidation of any
Pledged Subsidiary with or into any corporation or other entity except to the
extent such merger or consolidation is permitted pursuant to the Loan Documents;
(e) cause any Pledged Collateral to be held or maintained in the form of a
security entitlement or credited to any securities account; (f) designate, or
cause any Pledged Subsidiary to designate, any of the Pledged Collateral
constituting membership interests in a limited liability company as a “security”
under Article 8 of the UCC; or (g) evidence, or permit any Pledged Subsidiary to
evidence, any of the Pledged Collateral which is not currently certificated,
with any certificates, instruments or other writings, unless the relevant
Pledged Subsidiary has complied with the provisions of Section 6(d) of this
Agreement.

8. Irrevocable Authorization and Instruction to Pledged Subsidiaries. To the
extent that any portion of the Pledged Collateral may now or hereafter consist
of uncertificated securities within the meaning of Section 8 of the UCC, each
Pledgor irrevocably authorizes and instructs each Pledged Subsidiary to comply
with any instruction received by such Pledged Subsidiary from Agent with respect
to such Pledged Collateral without any other or further instructions from or
consent of any Pledgor, and each Pledgor agrees that each Pledged Subsidiary
shall be fully protected in so complying; provided, however, that Agent agrees
that Agent will not issue or deliver any instructions to any Pledged Subsidiary
except upon the occurrence and during the continuance of an Event of Default.

9. Subsequent Changes Affecting Pledged Collateral. Each Pledgor represents to
Agent that such Pledgor has made its own arrangements for keeping informed of
changes or potential changes affecting the Pledged Collateral (including rights
to convert, rights to subscribe, payment of dividends, reorganization or other
exchanges, tender offers and voting rights), and each Pledgor agrees that Agent
shall have no responsibility or liability for informing such Pledgor of any such
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.

 

6



--------------------------------------------------------------------------------

10. [Intentionally deleted.]

11. [Intentionally deleted.]

12. Registration. If Agent determines that it is required to register under or
otherwise comply in any way with the Securities Act of 1933, as amended (the
“Securities Act”) or any similar federal or state law, with respect to the
securities included in the Pledged Collateral prior to sale thereof by Agent,
then upon the occurrence and during the continuation of an Event of Default,
Pledgors will use their best efforts to cause any such registration to be
effectively made, at no expense to Agent, and to continue such registration
effective for such time as may be reasonably necessary in the reasonable opinion
of Agent, and will reimburse Agent for any documented out-of-pocket expense
incurred by Agent, including documented fees and charges of one counsel and one
local counsel and applicable regulatory counsel in each appropriate jurisdiction
and accountants’ fees and expenses, in connection therewith.

13. Consent. Each Pledgor hereby consents that from time to time, before or
after the occurrence or existence of any Default or Event of Default, with or
without notice to or assent from any Pledgor, any other security at any time
held by or available to Agent for any of the Secured Obligations may be
exchanged, surrendered, or released, and any of the Secured Obligations may be
changed, altered, renewed, extended, continued, surrendered, compromised, waived
or released, in whole or in part, as Agent may see fit, and each Pledgor shall
remain bound under this Agreement and under the other Loan Documents
notwithstanding any such exchange, surrender, release, alteration, renewal,
extension, continuance, compromise, waiver or inaction, extension of further
credit or other dealing.

14. Remedies Upon Default. Upon the occurrence and during the continuation of
any Event of Default, (i) Agent shall have, in addition to any other rights
given by law or the rights given hereunder or under each of the other Loan
Documents, all of the rights and remedies with respect to the Pledged Collateral
of a secured party under the UCC and (ii) Agent may cause all or any part of the
Equity Interests held by it to be transferred into its name or the name of its
nominee or nominees. In addition, upon the occurrence and during the
continuation of an Event of Default, Agent may sell or cause the Pledged
Collateral, or any part thereof, which shall then be or shall thereafter come
into Agent’s possession or custody, to be sold at any broker’s board or at
public or private sale, in one or more sales or lots, at such price as Agent may
deem best, and for cash or on credit or for future delivery, and the purchaser
of any or all of the Pledged Collateral so sold shall thereafter hold the same
absolutely, free from any claim, encumbrance or right of any kind whatsoever of
any Pledgor or arising through any Pledgor. If any of the Pledged Collateral is
sold by Agent upon credit or for future delivery, Agent shall not be liable for
the failure of the purchaser to pay the same and in such event Agent may resell
such Pledged Collateral. Unless the Pledged Collateral threatens to decline
speedily in value or is or becomes of a type sold on a recognized market, Agent
will give Pledgors reasonable notice of the time and place of any public sale
thereof, or of the time after which any private sale or other intended
disposition is to be made. Any sale of the Pledged Collateral conducted in
conformity with reasonable commercial practices of banks, insurance companies or
other financial institutions disposing of property similar to the Pledged
Collateral shall be deemed to be commercially reasonable. Any requirements of
reasonable notice shall be met if such notice is mailed to Pledgors, as provided
in Section 27 below, at least ten (10) days before the time of the sale or

 

7



--------------------------------------------------------------------------------

disposition. Any other requirement of notice, demand or advertisement for sale
is, to the extent permitted by applicable law, waived. Agent may, in its own
name, or in the name of a designee or nominee, buy at any public sale of the
Pledged Collateral and, if permitted by applicable law, buy at any private sale
thereof. Pledgors will pay to Agent on demand all documented out-of-pocket
expenses (including court costs and the fees and charges of one counsel and one
local counsel and applicable regulatory counsel in each appropriate
jurisdiction) of, or incident to, the enforcement of any of the provisions
hereof and all other charges due against the Pledged Collateral, including
taxes, assessments or Liens upon the Pledged Collateral and any documented
out-of-pocket expenses, including transfer or other taxes, arising in connection
with any sale, transfer or other disposition of Pledged Collateral. Agent shall
apply the cash proceeds actually received from any sale or other disposition to
the reasonable expenses of retaking, holding, preparing for sale, selling and
the like, to the fees and charges of one counsel and one local counsel and
applicable regulatory counsel in each appropriate jurisdiction and all travel
and other documented out-of-pocket expenses which may be incurred by Agent in
attempting to collect the Secured Obligations or to enforce this Agreement or in
the prosecution or defense of any action or proceeding related to the subject
matter of this Agreement; and then to the Secured Obligations in the manner
authorized by the Credit Agreement.

15. Redemption; Marshaling. Each Pledgor agrees that Agent shall not be required
to marshal any present or future security (including this Agreement and the
Pledged Collateral pledged hereunder) for, or guaranties of, the Secured
Obligations or any of them, or to resort to such security or guaranties in any
particular order; and all of Agent’s rights hereunder and in respect of such
security and guaranties shall be cumulative and in addition to all other rights,
however existing or arising. To the fullest extent that it lawfully may, each
Pledgor hereby agrees that it will not invoke any law relating to the marshaling
of collateral that might cause delay in or impede the enforcement of Agent’s
rights under this Agreement or under any other instrument evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or guaranteed, and to the
fullest extent that it lawfully may, each Pledgor hereby irrevocably waives the
benefits of all such laws.

16. Term. This Agreement shall become effective only when accepted by Agent and,
when so accepted, shall constitute a continuing agreement and shall remain in
full force and effect until all of the Secured Obligations have been fully and
finally paid, satisfied and discharged, at which time this Agreement shall
terminate and Agent shall deliver to Pledgors, at Pledgors’ expense, (i) such of
the Pledged Collateral as shall not have been sold or otherwise applied pursuant
to this Agreement and (ii) such termination statements and other release
documents as may be requested by Pledgors to evidence the termination of Agent’s
security interest in the Pledged Collateral. Notwithstanding the foregoing, in
no event shall any termination of this Agreement terminate any indemnity set
forth in this Agreement or any of the other Loan Documents, all of which
indemnities shall survive any termination of this Agreement or any of the other
Loan Documents in accordance with their respective terms.

17. Rules and Construction. The singular shall include the plural and vice
versa, and any gender shall include any other gender as the text shall indicate.
All references to “including” shall mean “including, without limitation.”
Whenever in this Agreement the words “Equity Interest” or “Equity Interests” or
other similar words or phrases are used in connection with a

 

8



--------------------------------------------------------------------------------

Person referring to equity ownership interests in such Person, such word or
phrase shall also be deemed to include a reference to capital stock and limited
liability company membership interests, each reference to a “corporation” shall
also be deemed to include a reference to a limited liability company and vice
versa, each reference to “shareholders” of a Person shall also be deemed to
include a reference to members and vice versa and each reference to “certificate
of incorporation” or “articles of incorporation” or “bylaws” shall also be
deemed to include a reference to “certificate of formation” and “operating
agreement” or other constituent documents of a limited liability company and
vice versa.

18. Entire Agreement. This Agreement and each Pledge Joinder Agreement, together
with the Credit Agreement and other Loan Documents, constitutes and expresses
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Pledge Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof and thereof.
Neither this Pledge Agreement nor any Pledge Joinder Agreement may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in a manner other than as provided in the Credit Agreement.

19. Binding Agreement; Assignment. This Agreement and each Pledge Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Agreement, any Pledge Joinder Agreement or any interest herein or
therein or in the Collateral, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Collateral,
or any part thereof, or any cash or property held by Agent as Collateral under
this Agreement. Without limiting the generality of the foregoing sentence of
this Section 19, any Lender may assign to one or more Persons, or grant to one
or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

20. [Intentionally deleted.]

21. Cooperation and Further Assurances. Each Pledgor agrees that it will
cooperate with Agent and will, upon Agent’s request, execute and deliver, or
cause to be executed and delivered, all such other powers, instruments,
financing statements, certificates, legal opinions and other documents, and will
take all such other action as Agent may reasonably request from time to time, in
order to carry out the provisions and purposes hereof, including delivering to
Agent, if requested by Agent, irrevocable proxies with respect to the Equity
Interests in form reasonably satisfactory to Agent (subject to Pledgors’ voting
rights under

 

9



--------------------------------------------------------------------------------

Section 3 hereof). Until receipt thereof, this Agreement shall constitute each
Pledgor’s proxy to Agent or its nominee to vote all shares of the Equity
Interests then registered in such Pledgor’s name (subject to Pledgors’ voting
rights under Section 3 hereof).

22. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than Agent) that obtains the benefit of this Agreement
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or the L/C Issuer and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Agreement to the
contrary, Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements to
the extent the Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Agreement shall
be deemed to have acknowledged and accepted the appointment of Agent pursuant to
the terms of the Credit Agreement, and that with respect to the actions and
omissions of Agent hereunder or otherwise relating hereto that do or may affect
such Secured Party, Agent and each of its Related Parties shall be entitled to
all the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

23. Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.

24. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart executed by the Pledgor against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 24 the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Agreement.

25. Agent’s Exoneration. Under no circumstances shall Agent be deemed to assume
any responsibility for or obligation or duty with respect to any part or all of
the Pledged Collateral of any nature or kind, other than the physical custody
thereof, or any matter or proceedings arising out of or relating thereto. Agent
shall not be required to take any action of any kind to collect, preserve or
protect its or any Pledgor’s rights in the Pledged Collateral or against other
parties thereto. Agent’s prior recourse to any part or all of the Pledged
Collateral shall not constitute a condition of any demand, suit or proceeding
for payment or collection of the Secured Obligations.

26. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Annex A hereto which are required to be subject to a
Lien pursuant to this Agreement by the

 

10



--------------------------------------------------------------------------------

terms hereof or of any provision of the Credit Agreement (any such shares being
referred to herein as the “Additional Interests”), such Pledgor shall deliver to
Agent for the benefit of the Secured Parties (i) a Pledge Agreement Supplement
in the form of Exhibit A hereto with respect to such Additional Interests duly
completed and executed by such Pledgor and (iii) any other document required in
connection with such Additional Interests as described in Sections 6(c) and
6(d). Each Pledgor shall comply with the requirements of this Section 26
concurrently with the acquisition of any such Additional Interests or, in the
case of Additional Interests to which Section 6.12 of the Credit Agreement
applies, within the time period specified in such Section or elsewhere in the
Credit Agreement with respect to such Additional Interests; provided, however,
that the failure to comply with the provisions of this Section 26 shall not
impair the Lien on Additional Interests conferred hereunder.

27. Notices. All notices, requests and demand to or upon either party hereto
shall be given in the manner and become effective as stipulated in the Credit
Agreement.

28. Joinder. Each Person who shall at any time execute and deliver to Agent a
Pledge Joinder Agreement substantially in the form attached as Exhibit B hereto
shall thereupon irrevocably, absolutely and unconditionally become a party
hereto and obligated hereunder as a Pledgor and shall have thereupon pursuant to
Section 2 hereof granted a security interest in and collaterally assigned and
pledged to Agent for the benefit of the Secured Parties all Pledged Interest
which it has as of such date of delivery or thereafter acquires any interest or
the power to transfer, and all references herein and in the other Loan Documents
to the Pledgors or to the parties to this Agreement shall be deemed to include
such Person as a Pledgor hereunder. Each Pledge Joinder Agreement shall be
accompanied by the Supplemental Annex A referred to therein, appropriately
completed with information relating to the Pledgor executing such Pledge Joinder
Agreement and its property. Annex A attached hereto shall be deemed amended and
supplemented without further action by such information reflected on the
Supplemental Annex A.

29. Pledgors’ Obligations Not Affected. The obligations of Pledgors hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor; (b) any
exercise or nonexercise, or any waiver, by Agent of any right, remedy, power or
privilege under or in respect of any of the Secured Obligations or any security
thereof (including this Agreement); (c) any amendment to or modification of the
Credit Agreement, the other Loan Documents or any of the Secured Obligations;
(d) any amendment to or modification of any instrument (other than this
Agreement) securing any of the Secured Obligations; or (e) the taking of
additional security for, or any guaranty of, any of the Secured Obligations or
the release or discharge or termination of any security or guaranty for any of
the Secured Obligations, whether or not any Pledgor shall have notice or
knowledge of any of the foregoing.

30. No Waiver, Etc. No act, failure or delay by Agent shall constitute a waiver
of any of its rights and remedies hereunder or otherwise. No single or partial
waiver by Agent of any Default or Event of Default or right or remedy that Agent
may have shall operate as a waiver of any other Default, Event of Default, right
or remedy or of the same Default, Event of Default, right or remedy on a future
occasion. Each Pledgor hereby waives presentment, notice of dishonor and protest
of all instruments included in or evidencing any of the Secured Obligations or
the Pledged Collateral, and any and all other notices and demands whatsoever
(except as expressly provided herein).

 

11



--------------------------------------------------------------------------------

31. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

32. Agent Appointed Attorney-In-Fact. Each Pledgor hereby constitutes and
appoints Agent, with full power of substitution, such Pledgor’s attorney-in-fact
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument which Agent may reasonably deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable. Without limiting the generality of the
foregoing, Agent shall have the power to arrange for the transfer, upon the
occurrence and during the continuation of an Event of Default, of any of the
Pledged Collateral on the books of any or all of Pledged Subsidiaries to the
name of Agent or Agent’s nominee. Pledgors agree to jointly and severally
indemnify and save Agent and Secured Parties harmless from and against any
liability or damage that Agent or any Secured Party may suffer or incur, in the
exercise or performance of any of Agent’s or any Secured Party’s powers and
duties specifically set forth herein; provided that such indemnity shall not be
available to the extent that such liabilities or damages (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of an indemnitee,
(y) result from a claim brought by a Pledgor against an indemnitee for breach in
bad faith of such indemnitee’s obligations hereunder, if a Pledgor has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arise out of, or in connection with, any
proceeding that does not involve an act or omission by a Pledgor or any of its
Affiliates that is brought by an indemnitee against any other indemnitee (other
than any proceeding against any indemnitee in its capacity or fulfilling its
role as Agent, an Arranger, the L/C Issuer or any similar role).

33. Use of Loan Proceeds. Each Pledgor hereby represents and warrants to Agent
that none of the loan proceeds heretofore and hereafter received by it under the
Credit Agreement are for the purpose of purchasing any “margin stock” as that
term is defined in either Regulation U promulgated by the Board of Governors of
the Federal Reserve System, or refinancing any indebtedness originally incurred
to purchase any such “margin stock.”

34. Waiver of Subrogation and Other Claims. Each Pledgor recognizes that Agent,
in exercising its rights and remedies with respect to the Pledged Collateral,
may likely be unable to find one or more purchasers thereof if, after the sale
of the Pledged Collateral, a Pledged Subsidiary were, because of any claim based
on subrogation or any other theory, liable to any Pledgor on account of the sale
by Agent of the Pledged Collateral in full or partial satisfaction of the
Secured Obligations or liable to any Pledgor on account of any indebtedness
owing to any Pledgor that is subordinated to any or all of the Secured
Obligations. Each Pledgor hereby agrees, therefore, that if, in accordance with
applicable law, Agent sells any of the Pledged Collateral in full or partial
satisfaction of the Secured Obligations, no Pledgor shall in such case have any
right or claim against any Pledged Subsidiary on account of any such
subordinated indebtedness on the theory that such Pledgor has become subrogated
to any claim or right of Agent against such Pledged Subsidiary or on any basis
whatsoever, and each Pledgor hereby expressly waives and relinquishes all such
rights and claims against Pledged Subsidiaries.

 

12



--------------------------------------------------------------------------------

35. WAIVERS. EACH PLEDGOR HEREBY WAIVES: NOTICE OF AGENT’S ACCEPTANCE OF THIS
AGREEMENT; NOTICE OF EXTENSIONS OF CREDIT, LOANS, ADVANCES OR OTHER FINANCIAL
ASSISTANCE BY AGENT AND LENDERS TO BORROWERS; PRESENTMENT AND DEMAND FOR PAYMENT
OF ANY OF THE SECURED OBLIGATIONS; PROTEST AND NOTICE OF DISHONOR OR DEFAULT
WITH RESPECT TO ANY OF THE SECURED OBLIGATIONS; AND ALL OTHER NOTICES TO WHICH
ANY PLEDGOR MIGHT OTHERWISE BE ENTITLED EXCEPT AS HEREIN OTHERWISE EXPRESSLY
PROVIDED.

36. Governing Law; Jurisdiction; Etc.

(a) THIS AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY PLEDGE
JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT SHALL AFFECT ANY RIGHT
THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

13



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 27. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

37. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

38. Amendment and Restatement. This Agreement amends and restates the Existing
Pledge Agreement in its entirety, and is not intended to be or operate as a
novation or an accord and satisfaction of the Existing Pledge Agreement or the
indebtedness evidenced or secured thereby or provided for thereunder.

[Remainder of page intentionally left blank; signatures commence on following
page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has signed, sealed and delivered this Agreement
on the day and year first above written.

 

PLEDGORS: MASTEC INC. By:   //s// C. Robert Campbell Name:   C. Robert Campbell
Title:  

Executive Vice President, Chief Financial

Officer and Principal Accounting Officer

:

 

NSORO MASTEC, LLC By:   //s// C. Robert Campbell Name:   C. Robert Campbell
Title:   Vice President

 

EC SOURCE SERVICES, LLC By:   //s// Robert E. Apple Name:   Robert E. Apple
Title:   Executive Vice President

 

MASTEC NORTH AMERICA, LLC By:   //s// C. Robert Campbell Name:   C. Robert
Campbell Title:  

Executive Vice President, Chief Financial

Officer and Principal Accounting Officer

 

PRECISION ACQUISITION, LLC

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:  

Executive Vice President, Chief Financial

Officer and Principal Accounting Officer,

MasTec, Inc., the sole member of Precision

Acquisition, LLC

FOURTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

THREE PHASE ACQUISITION CORP. By:   //s// C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer

FOURTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

Accepted: AGENT: BANK OF AMERICA, N.A., as Agent By:   //s// Anne M. Zeschke
Name:   Anne M. Zeschke Title:   Vice President

FOURTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT

Signature Page